Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is too short. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 201821184 A1 (Foreign Patent Document 12 of the Information Disclosure Statement filed 28 December 2020, hereby referred to as WO ‘184).
Regarding Claim 1, WO ‘184 discloses a photosensitive composition comprising a near infrared absorber (“zinc halide phthalocyanine pigment”, paragraph 0013 of the English translation), a photoinitiator (paragraph 00122 of the English translation), and a compound that is cured by reacting with an active species generated from the photoinitiator (paragraph 0013 of the English translation).
Regarding Claim 2, WO ‘184 does not explicitly disclose the absorbance of the composition at wavelengths of 248 and 365 nm. However, the composition disclosed by WO ‘184 contains chemically similar or identical species to the instant application. Additionally, the composition disclosed by WO ‘184 contains these chemical species in similar or identical ratios. Furthermore, WO ‘184 discloses that the composition is patterned using a KrF laser scanner having a wavelength of 248 nm (see paragraph 00231 of the English translation), which is the preferred exposure source of the instant application. Thus, it is expected that the composition disclosed by WO ‘184 has the absorbance characteristics at 248 and 365 nm specified in instant Claim 2.
Regarding Claims 3-8, WO ‘184 discloses the following formula as a photoinitiator:

    PNG
    media_image1.png
    198
    237
    media_image1.png
    Greyscale

See formula C-7 on page 53 of the original publication. Formula C-7 from WO ‘184 is identical to formula I1 of the instant application (see paragraph 0269 of the instant specification). As such, it would be expected that the formula C-7 disclosed in WO ‘184 would possess the quantum yield and active species properties outlined by instant claims 3-8. WO ‘184 discloses other initiators that are identical to those presented in the instant application, such as C-13 (identical to I2 of the instant application).
Regarding Claim 9, WO ‘184 discloses that the zinc halide compound (which acts as a near-infrared absorber) is present in the photosensitive composition in an amount of 10 to 80% (by mass) with respect to the total solid content of the photosensitive composition (paragraph 0032 of the English translation).
Regarding Claim 10, WO ‘184 discloses that the content of the curable compound is preferably 0.1 to 50% (by mass) based on the total solid content of the composition (paragraph 0093 of the English translation).
Regarding Claim 11, WO ‘184 discloses that the photoinitiator is a photoradical polymerization initiator (paragraph 00122-00123 of the English translation) and that the curable compound is a radically polymerizable compound (“compound D having an ethylenic unsaturated group”, paragraph 0013 of the English translation, see also paragraph 0092 of the English translation).
Regarding Claim 12, WO ‘184 discloses that the radically polymerizable compound is a radically polymerizable monomer (paragraph 0094 of the English translation).
Regarding Claim 13, WO ‘184 discloses a radically polymerizable compound with a polymerizable group value of 10.5 mmol/g or more (see pentaerythritol tetraacrylate, paragraph 0095 of the English translation).
Regarding Claim 14, WO ‘184 discloses that the photoinitiator can be an acylphosphine compound, a benzophenone compound, a thio compound, a triazine compound, or an oxime compound (paragraph 00123 of the English translation).
Regarding Claim 15, WO ‘184 discloses that the composition further comprises an ultraviolet absorber (paragraph 00173 of the English translation).
Regarding Claim 16, WO ‘184 discloses that the ultraviolet absorber is present in an amount of 0.1 to 10% (by mass) with respect to the total solid content of the photosensitive composition (paragraph 00174 of the English translation).
Regarding Claim 17, WO ‘184 discloses that the composition further comprises an antioxidant (paragraph 00175 of the English translation).
Regarding Claims 19-20, WO ‘184 discloses that the photosensitive composition is used to produce a color filter (paragraph 0002 and 00184-00186 of the English translation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 201821184 A1 (Foreign Patent Document 12 of the Information Disclosure Statement filed 28 December 2020, hereby referred to as WO ‘184) in view of US 20160327865 A1 (Kashiwagi).
Regarding Claim 18, WO ‘184 discloses that an antioxidant can be present in the photosensitive composition, but is silent in regards to the amount of antioxidant contained in said composition. Kashiwagi teaches a photosensitive composition that also contains an antioxidant. Some of the antioxidants taught by Kashiwagi (see paragraph 0386 of Kashiwagi) are the same as those disclosed by WO ‘184 (see paragraph 00175 of the English translation of WO ‘184). Kashiwagi specifically states that the antioxidant is present in an amount of 0.1% to 10% (by mass), more preferably 0.2% to 5% (by mass) (see paragraph 0387 of Kashiwagi). WO ‘184 and Kashiwagi are analogous art because both references pertain to photosensitive compositions containing antioxidants. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an antioxidant in the composition disclosed by WO ‘184 in an amount taught by Kashiwagi because using an antioxidant in a range of 0.2 to 5% (by mass) in the photosensitive composition results in better sensitivity during patterning (see Kashiwagi, paragraph 0387).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/23/2022